Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.911 Filed 03/08/21 Page 1 of 38




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

     SIMONETTA VESPUCCI SUTTON,

                Plaintiff,
                                                  Case No. 20-cv-11656
                   v.
                                             UNITED STATES DISTRICT COURT
                                               JUDGE GERSHWIN A. DRAIN
  MOUNTAIN HIGH INVESTMENTS, LLC,
              ET AL.,

              Defendants.

 ______________________________/

 OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO REMAND
      [#5]; GRANTING DEFENDANT’S MOTION TO DISMISS [#2]

                               I. INTRODUCTION

      On March 3, 2020, Plaintiff Simonetta Vespucci Sutton (“Plaintiff”),

proceeding pro se, filed her Complaint against Mountain High Investments, LLC,

Inheritance Funding Group 1, LLC, Premium Homes Realty, LLC, Realty Shares

REO, LLC, and Bowman K. Mitchell for quiet title. ECF No. 1-2, PageID.25.

Defendant Realty Shares REO, LLC (“Defendant”) removes this action to this Court

on June 23, 2020. ECF No. 1.

      Presently before the Court is Defendant’s to Dismiss. ECF No. 2. Plaintiff’s

Motion to Remand, which she filed after Defendant’s Motion to Dismiss on August

                                       -1-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.912 Filed 03/08/21 Page 2 of 38




12, 2020, is also before the Court. ECF No. 5. These two pending motions are fully

briefed. Upon review of the parties’ submissions, the Court concludes that oral

argument will not aid in the disposition of this matter. Accordingly, the Court will

resolve these two pending motions on the relevant briefs. See E.D. Mich. L.R.

7.1(f)(2). For the reasons that follow, the Court will DENY Plaintiff’s Motion to

Remand [#5] and GRANT Defendant’s Motion to Dismiss [#2].

                    II. FACTUAL & PROCEDURAL BACKGROUND

      Plaintiff seeks quiet title to a property in Detroit, Michigan (hereinafter, the

“Property”). The parties agree that Plaintiff obtained title to the Property in 2009.

ECF No. 5, PageID.518; ECF No. 6, PageID.645. She and her husband obtained

title to the Property by way of a Covenant Deed on January 16, 2009. ECF No. 6,

PageID.645. On September 1, 2016, they jointly executed a quit claim deed to the

Property, effectively transferring the deed to Plaintiff alone. Id. The deed states that

the transfer was for $1.00. ECF No. 2, PageID.213.

      In her instant action, Plaintiff identifies six claims: quiet title (Count I),

wrongful foreclosure (Count II), unjust enrichment (Count III), silent fraud (Count

IV), request for conversion to judicial foreclosure (Count V), and injunction relief

(Count VI). See ECF No. 1-2.

      A. Property Transfer to Mountain High Investments, LLC: January
         2017



                                          -2-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.913 Filed 03/08/21 Page 3 of 38




      According to Defendant, Plaintiff executed another quit claim deed on the

Property in favor of named defendant Mountain High Investments, LLC (“Mountain

High Investments”) on January 20, 2017. ECF No. 6, PageID.645. Defendant also

claims that Mountain High Investments granted a mortgage on the Property to an

entity called Premium Homes Realty, LLC (“Premium Homes Realty”), another

named defendant, on January 23, 2017. Id. at PageID.646. On that same day, the

mortgage was purportedly partially assigned: half of which was assigned to Premium

Home Realty and the other half assigned to an individual named Bowman K.

Mitchell, another named defendant. Id.

      On May 19, 2017, Mountain High Investments allegedly sold the Property to

an entity called Inheritance Funding Group I, LLC (“Inheritance Funding Group I”),

a third named defendant, through a warranty deed. Id. at PageID.647. Inheritance

Funding Group I then allegedly obtained a mortgage from RS Lending, Inc., which

is one of Defendant’s affiliates. Id.

      B. Defendant’s Involvement, Plaintiff’s Bankruptcy Proceeding, and the
         Trustee’s Subsequent Settlement: October 2017 – June 2019

      Defendant claims that on October 27, 2017, the RS Mortgage was assigned to

it through an “Assignment of Note.” Id. at PageID.648. It claims that Inheritance

Group I failed to pay the RS Mortgage loan. Id. On August 16, 2018, Defendant

explains that the Property was auctioned off by the Wayne County Sheriff’s Office;

the RS Mortgage was foreclosed; and a Sheriff’s Deed on Mortgage Sale was
                                         -3-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.914 Filed 03/08/21 Page 4 of 38




executed in favor of it. Id. The parties do not dispute that the Sheriff’s Sale occurred

on this date. ECF No. 5-3, PageID.587; ECF No. 6, PageID.648.

      On May 11, 2018, Plaintiff filed for Chapter 7 bankruptcy relief in the United

States Bankruptcy Court for the Eastern District of Michigan, Southern Division

(hereinafter, “Bankruptcy Court”) (#18-46980). ECF No. 6, PageID.648. In her

Complaint, Plaintiff attests that her bankruptcy case was dismissed. ECF No. 1-2,

PageID.27.    Defendant contests this claim, asserting that Plaintiff’s case was

completed on the merits. ECF No. 6, PageID.649. According to Defendants:

      The bankruptcy schedules filed on June 4, 2018 that [Plaintiff] signed
      under penalty of perjury failed to disclose any interest whatsoever in
      the Property, failed to disclose any mortgage on the Property, failed to
      disclose any lease or other interest in the Property and failed to disclose
      the 2017 Quit Claim Deed transfer on her State of Financial Affairs,
      Question no. 18. Exhibit K at p. 3, question no. 1. At the time of her
      discharge, Plaintiff was at least four transactions removed from the
      Property. The legal title to the Property had nothing to do with Plaintiff.

Id. at PageID.649 (emphasis omitted).

      Following Plaintiff’s bankruptcy case, the Bankruptcy Trustee for the

Bankruptcy Estate of Plaintiff sued all of the defendants in the present matter in an

attempt to gain quiet title of the Property. Id. According to Defendant, a Default

Judgment was entered by the Bankruptcy Court against named defendants Mountain

High Investments, Inheritance Funding Group I, Premium Homes Realty, and

Bowman K. Mitchell on November 28, 2018. Id. Defendant claims that the Default


                                          -4-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.915 Filed 03/08/21 Page 5 of 38




Judgment did not adjudicate or affect its own interest in the Property. Id. at

PageID.650.

      Defendant asserts that the Trustee settled its remaining claims from the

Bankruptcy Estate in June 2019. Id. The parties’ settlement agreement was entered

on July 2, 2019. Id. Defendant claims that “the Order Approving the Settlement

with RealtyShares REO LLC abandoned the Property out of the bankruptcy estate,

meaning the Trustee on behalf of [Plaintiff] agreed the Trustee, standing in

Plaintiff[‘s] shoes, had no interest in the Property as a result of the Settlement.” Id.

Plaintiff does not mention this settlement agreement in its present briefs.

      C. Plaintiff’s Complaint and Present Motions

      Plaintiff commenced the instant action with the Wayne County Circuit Court

on or about March 3, 2020. ECF No. 1-2. In her Complaint, Plaintiff alleges that

she “attempted to make the monthly payments to Defendant(s) through Mountain

High Investments, LLC” but was turned away and refused a line of communication.

Id. at PageID.27. Plaintiff avers that this bar from communication resulted in her

need to file both a Chapter 7 and 13 Bankruptcy. Id. Further, Plaintiff asserts that,

even after her bankruptcy case was dismissed, she attempted to communicate with

the Defendant(s) to continue making payments. Id. at PageID.27–28. Moreover,

Plaintiff claims that during the redempetion period, Defendant(s) refused to allow




                                          -5-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.916 Filed 03/08/21 Page 6 of 38




her to redeem the Property before the redemption period expired. Id. at PageID.28.

The Sheriff’s Sale occurred on August 16, 2018. Id.

      On June 23, 2020, Defendant filed a Notice of Removal. ECF No. 1. In its

Notice, Defendant claims that it has not been served properly because its “resident

agent was not personally served.” Id. at PageID.7. Moreover, Defendant claims that

“none of the [other] defendants were properly joined or served.” Id.

      On August 12, 2020, Plaintiff filed her present Motion to Remand. ECF No.

5. In her Motion, Plaintiff argues that Defendant has failed to meet the statutory

requirement for removal from the Wayne County Circuit Court to this Court.

Specifically, Plaintiff claims that: (1) federal jurisdiction does not exist because the

removal was untimely and (2) diversity jurisdiction does not exist because several

defendants are located in the State of Michigan. Id. at PageID.520–21. Moreover,

Plaintiff requests this Court to enter a default judgment against Defendant. Id. at

PageID.514.

      On August 26, 2020, Defendant filed its Response to Plaintiff’s Motion. ECF

No. 6. Defendant asserts that it was never properly served a copy of the Summons

and Complaint. Id. at PageID.653. According to Defendant, it received a copy of

Plaintiff’s Motion and the attached Proof of Service, which details that Plaintiff sent

a copy of the Summons and Complaint by registered or certified mail. Id. Defendant

emphasizes:


                                          -6-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.917 Filed 03/08/21 Page 7 of 38




      [u]nless and until [it] is correctly served pursuant to Michigan Court
      Rules, the time to remove does not even begin to run. … Here, [it] has
      never been formally served pursuant to Michigan Court Rules and as
      such, the thirty day removal period has not even begun to run.

Id. at PageID.654.

      Defendant also opposes Plaintiff’s request for a default judgment. According

to Defendant, Plaintiff “misrepresented that Defendant had been served” and that

was the sole reason the default was entered by a state court clerk. Id. at PageID.664.

Therefore, Defendant claims that Plaintiff’s request for default judgment should be

dismissed for the reasons stated in their separate Motion to Dismiss.

      Defendant filed its separate Motion to Dismiss on the same day it removed

this action to this Court. ECF No. 2. In its Motion, Defendant argues that Plaintiff’s

Complaint should be dismissed for four reasons: (1) Plaintiff previously sold her

interest in the Property; (2) Plaintiff is barred by res judicata; (3) Plaintiff has no

interest in the Property in light of a valid foreclosure by Defendant and the expiration

of the redemption period; and (4) the Complaint fails to plausibly state any factual

basis for relief. Id. at PageID.212.

      In her Response, Plaintiff alleges that she is the owner of the Property and that

Defendant’s claims as to its own interest in the Properly are “without merit.” ECF

No. 11, PageID.893. She avers that she has suffered damages as a result of

Defendant’s “wrongful claim to an interest” in the Property. Id. In her Response,



                                          -7-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.918 Filed 03/08/21 Page 8 of 38




Plaintiff maintains that her bankruptcy proceeding was dismissed.               Id. at

PageID.890. Defendant filed a timely Reply. ECF No. 12.

                               III. LAW & ANALYSIS

   A. Plaintiff’s Motion to Remand (ECF No. 5)

      1. Legal Standard

      The federal district courts are courts of limited jurisdiction, and the burden of

establishing jurisdiction rests with the defendant as the party removing the case and

asserting federal jurisdiction. See, e.g., Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). “All doubts as to the propriety of removal are

resolved in favor of remand.” Haynes v. JPMorgan Chase Bank, N.A., No. 11-

13858, 2011 WL 4595271, at *1 (E.D. Mich. Oct. 3, 2011) (internal quotation marks

and citations omitted).

      Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the

district and division embracing the place where such action is pending.” 28 U.S.C.

§ 1441(a). Cases may be removed under federal question jurisdiction or on the basis

of diversity of citizenship. Id. The removal “shall be filed within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is


                                         -8-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.919 Filed 03/08/21 Page 9 of 38




based, or within 30 days after the service of summons upon the defendant if such

initial pleading has then been filed in court and is not required to be served on the

defendant, whichever period is shorter.” 28 U.S.C. § 1446(b).

      Motions to remand to state court “on the basis of any defect other than lack of

subject matter jurisdiction must be made within 30 days after the filing of the notice

of removal under section 1446(a).” 28 U.S.C. § 1447(c). “If at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.” Id.

      2. Analysis

          a. Defendant’s Removal Was Proper

      As an initial matter, the Court takes notice of Plaintiff’s assertion that she

initially submitted her present Motion via Federal Express mailing on July 22, 2020.

ECF No. 5, PageID.508. Plaintiff attached a copy of her Federal Express delivery

receipt as an exhibit to her Motion. ECF No. 5-3, PageID.576. She requests the

Court accept her filing as July 23, 2020, “the date that the document was received

by the Clerk’s Office,” rather than August 12, 2020, the date of her Motion’s filing

on the Court’s CM/ECF docket. Id. at PageID.509.

      In its Response, Defendant contends that Plaintiff’s Motion is untimely

pursuant to 28 U.S.C. § 1447(c). ECF No. 6, PageID.666. While the Court denotes

Plaintiff’s untimely efiling, it recognizes that Plaintiff is proceeding in this matter


                                          -9-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.920 Filed 03/08/21 Page 10 of 38




pro per. Generally, a pro per’s filings are to be construed liberally and held to a less

stringent standard than are formal pleadings drafted by lawyers. See Haines v.

Kerner, 404 U.S. 519, 520–21 (1976). In light of this less stringent standard, the

Court will proceed to the merits of Plaintiff’s Motion below.1

      Plaintiff first argues that federal jurisdiction does not exist because

Defendant’s removal was untimely. ECF No. 5, PageID.521. She explains that

Defendant was served on March 27, 2020 and a default was entered on June 19,

2020. Plaintiff asserts that Defendant thus had until April 24, 2020 to remove this

case. Id.

      Defendant emphasizes in its Response, however, that it was never properly

served with a copy of the Summons and Complaint. First, Defendant points to

Exhibit 8 of Plaintiff’s Motion—which includes copies of Plaintiff’s Proof of

Service via First Class Certified Mail—to demonstrate its absent signature. See ECF

No. 6, PageID.653. Defendant also attached a copy of this Proof of Service as

Exhibit P to its Response. ECF No. 6-17. The Court thus agrees with Defendant

that there is no basis to find proper service.



1
  In making this decision, the Court takes notice of Plaintiff’s assertion in her first
footnote of her Motion: “[t]his document was drafted or partially drafted with the
assistance of a lawyer licensed to practice in the State of Michigan pursuant to
MRPC 1.2(b).” ECF No. 5, PageID.508 n.1. Without knowing more on the extent
of the lawyer’s assistance, the Court declines to hold Plaintiff’s filing to a more
stringent standard.
                                          -10-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.921 Filed 03/08/21 Page 11 of 38




      Moreover, the Court agrees with Defendant that it was not properly served

pursuant to Michigan Court Rule 2.105(D). This rule provides service of process on

a domestic corporation may be made by:

      (1) serving a summons and a copy of the complaint on an officer or the
          resident agent;

      (2) serving a summons and a copy of the complaint on a director,
          trustee, or person in charge of an office or business establishment of
          the corporation and sending a summons a copy of the complaint by
          registered mail, addressed to the principal office of the corporation.

      (3) serving a summons and a copy of the complaint on the last presiding
          officer, president, cashier, secretary, or treasurer of a corporation
          that has ceased to do business by failing to keep up its organization
          by the appointment of officers or otherwise, or whose term of
          existence has expired;

MCR 2.105(D)(1)–(3) (emphasis added). Service can also be effected by “sending

a summons and a copy of the complaint by registered mail to the corporation or an

appropriate corporation officer and to the Michigan Bureau of Commercial Services,

Corporation Division” under certain circumstances, none of which are applicable

here. MCR § 2.105(D)(4).

      While Plaintiff may have fulfilled the certified mail portion of the

§ 2.105(D)(2) requirements, ECF No. 6-17; ECF No. 5-2, PageID.560, her failure to

allege that the service by certified mail was accompanied by personal service “on a

director, trustee, or person in charge of an office or business establishment” defeats

her argument that Defendant was properly served on March 27, 2020. As other


                                         -11-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.922 Filed 03/08/21 Page 12 of 38




courts within this District have recognized, § 2.105(D)(2) requires serving a

Summons and a copy of the Complaint, as well as sending a Summons and a copy

of the Complaint by registered mail. Wheeler v. Fed. Nat. Mortg. Ass’n, No. 12-

13685, 2013 WL 449918, at *3 (E.D. Mich. Jan. 4, 2013) (concluding that plaintiff’s

motion to remand should be denied after determining that she failed to fulfill both

requirements of § 2.105(D)(2)); State Farm & Cas. Co. v. Hamilton Beach/Proctor-

Silex, Inc., No. 05-74700, 2007 WL 127909, at *3–4 (E.D. Mich. Jan. 11, 2007)

(finding that a plaintiff’s delivery of the Summons and Complaint by registered mail

was not proper service under § 2.105(D)(1)); see also Etherly v. Rehabitat Sys. Of

Mich., No. 13-11360, 2013 WL 3946079, at *5 (E.D. Mich. Jul. 31, 2013)

(“Together, [Fed. R. Civ. P. 4(h) and MCR § 2.105(D)] make plain that ‘serving’ is

separate and distinct from ‘sending’ by mail.”). To reiterate once more, Plaintiff

failed to serve a Summons and a Complaint on an officer or a resident agent for

Defendant; she instead only sent a copy of the Summons and Complaint by

registered mail, which appears to be without a signature.

      The Court disagrees with Plaintiff that MCR 2.105(D) is a “non-issue” since

Defendant “receive actual notice under MCR 2.105(J)(3).” ECF No. 7, PageID.868.

This rule provides that “[a]n action shall not be dismissed for improper service of

process unless the service failed to inform the defendant of the action within the time

provided in these rules for service.” MCR § 2.105(J)(3). Plaintiff’s reliance on this


                                         -12-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.923 Filed 03/08/21 Page 13 of 38




subsection is misplaced. This subsection only applies when dismissal is sought on

the ground that service of process was improper. See Hamilton Beach/Proctor-Silex,

Inc., 2007 WL 127909, at *5. As Defendant emphasizes in its Response, the basis

for its separate Motion to Dismiss (ECF No. 2) is not that service was improper;

rather, Defendant argues that this matter should be dismissed on the merits for

multiple reasons. ECF No. 6, PageID.655. Specifically, Defendant asserts that it

filed its Motion to Dismiss

      based upon the lack of any interest of the Plaintiff in the Property given
      that she conveyed her interest in the Property years ago by quit claim
      deed, is barred by res judicata, the Bankruptcy Court found that
      [Defendant] had fee simple title to the Property by way of the
      foreclosure sale and that the redemption period has long since expired
      as well as that the Complaint fails to plausibly state any factual basis
      for relief.

Id. The Court will address these arguments in a separate analysis of Defendant’s

Motion.

      Moreover, the Court emphasizes that Defendant’s knowledge of the present

action does not render service proper under MCR 2.105(J)(3). As another court in

this District has explained, a defendant’s constructive notice of a matter is “irrelevant

to the fact that the 30-day period was not triggered until service had been properly

affected.” Wheeler, 2013 WL 449918, at *3. Here, while it is clear Defendant had

constructive notice of Plaintiff’s Complaint, as it removed this case to this Court on

June 23, 2020, the 30-day timeline would still not commence until it was properly


                                          -13-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.924 Filed 03/08/21 Page 14 of 38




served with the Summons and Complaint pursuant to § 2.105(D). See id. (citing

Wallace v. Interpublic Grp. of Co., Inc., No. 09-11510, 2009 WL 1856543, at *2

(E.D. Mich. Jun. 29, 2009)).        Plaintiff cannot ignore the technical service

requirements in lieu of Defendant’s constructive notice of her Complaint.

      Plaintiff next argues that diversity jurisdiction does not exist because the other

named defendants are located in the State of Michigan. ECF No. 5, PageID.521. As

summarized supra, Mountain High Investments is a Michigan limited liability

company located in Eaton Rapids, MI and conducts business in Wayne County,

Michigan; Inheritance Funding Group 1 is a Michigan limited liability company

located in Grosse Pointe, MI and also conducts business in Wayne County,

Michigan; and Premium Homes Realty is a Michigan limited liability company

located in Brighton, Michigan and similarly conducts business in Wayne County,

State of Michigan. Id. at PageID.521–22. Plaintiff contests Defendant’s assertion

that none of these other defendants were properly joined or served.              Id. at

PageID.522.

      “Fraudulent joinder occurs when the non-removing party joins a part against

whom there is no colorable cause of action.” Saginaw Hous. Comm’n v. Bannum,

Inc., 576 F.3d 620, 624 (6th Cir. 2009) (citation omitted). In order to prove

fraudulent joinder, the removing party must present sufficient evidence that a

plaintiff “could not have established a cause of action against non-diverse defendants


                                         -14-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.925 Filed 03/08/21 Page 15 of 38




under state law.” Chambers v. HSBC Bank USA, N.A., 796 F.3d 560, 564–65 (6th

Cir. 2015 (citation omitted). Accordingly, in order to defeat the present Motion,

Defendant must show that Plaintiff could not establish a cause of action under

Michigan law against the other defendants for any of the claims asserted in her

Complaint. Before a court can find fraudulent joinder, it must “be clear that there

can be no recovery under the law of the state on the cause alleged or on the facts in

view of the law.” Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir.

1994) (internal quotation marks and citation omitted). A court does not weigh the

merits of a plaintiff’s claim beyond determining whether it is an arguable one under

state law. Wolf v. Bankers Life & Cas. Co., 519 F. Supp. 2d 674, 687 (W.D. Mich.

2007) (internal quotation marks and citation omitted).

      Here, Defendant argues that the other defendants’ interest, namely Mountain

High Investments, Inheritance Funding Group I, Premium Homes Realty, and

Bowman K. Mitchell, have all been adjudicated by the Bankruptcy Court in

Plaintiff’s Chapter 7 bankruptcy proceeding. ECF No. 6, PageID.658. Upon close

review of the attached exhibits, the Court agrees with Defendant that the other named

defendants did not have interest in the Property following the bankruptcy

proceedings. Defendant attached the Bankruptcy Court’s order granting default

judgment against the other defendants as an exhibit to its Response. ECF No. 6-14.

The order makes clear that default judgment was entered against Mountain High


                                        -15-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.926 Filed 03/08/21 Page 16 of 38




Investments, Inheritance Funding Group 1, Premium Homes Realty, and Bowman

K. Mitchell. Id. at PageID.788. Moreover, the order states:

      As against only Mountain High Investments, LLC, Inheritance Funding
      Group 1, LLC, Premium Homes Realty, LLC, and Bowman K.
      Mitchell, the real property … is property of the estate which may be
      sold by the Trustee pursuant to 11 U.S.C. § 363. Such a determination
      is made under either Count I because the Plaintiff is entitled to have
      title to the Property quieted in his favor and turned over pursuant to 11
      U.S.C. § 542, or in the alternative, under Count II because any transfer
      of the Property is avoided pursuant to 11 U.S.C. § 548 and recovered
      for the benefit of the bankruptcy estate under 11 U.S.C. § 550. In either
      scenario, as to the Defaulting Defendants only, the Property is deemed
      property of the estate.

Id. at PageID.789 (emphasis added). The default judgment demonstrates that any

interest in the Property that could have been asserted by the other named defendants

as against the Bankruptcy Estate was avoided. The Court thus finds that the other

named defendants are thus not properly joined and served pursuant to 28 U.S.C.

§ 1441(b).

      Moreover, the Court takes notice that the Property was conveyed from

Mountain High Investments to Inheritance Funding Group I via Warranty Deed on

May 19, 2017. ECF No. 6-7. This deed also reflects a purchase price for the

Property of $265,000. Id. at PageID.686. Inheritance Funding Group I then

mortgaged the Property to Defendant’s affiliate, RS Lending, Inc. ECF No. 6-8. On

October 27, 2017, RS Lending, Inc. assigned the mortgage to Defendant in an

“Assignment of Note.” ECF No. 6-9. This assignment was recorded on January 18,


                                        -16-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.927 Filed 03/08/21 Page 17 of 38




2018. Id. As a result of Inheritance Funding Group I failing to pay on the mortgage,

RS Lending, Inc. foreclosed upon the Property. The foreclosure sale occurred on

August 16, 2018. ECF No. 6-10. The last day to redeem the property was February

18, 2019. Id. at PageID.715. At the time Plaintiff filed for Chapter 7 bankruptcy

relief in the Bankruptcy Court, she failed to disclose any legal or equitable interest

in the Property. ECF No. 6-12, PageID.730.

      Notably, Plaintiff does not address fraudulent joinder in her Motion, nor does

she respond to any of Defendant’s arguments concerning fraudulent joinder in her

Reply. For the reasons discussed supra, as well as the analysis below on Defendant’s

separate Motion to Dismiss, the Court finds that, even when construing any issues

of fact in Plaintiff’s favor, she has failed to state a colorable cause of action against

the other named defendants. Accordingly, the Court finds that the other defendants

have been fraudulently joined as non-diverse parties by Plaintiff, and this Court can

retain jurisdiction over this action. See Timmis v. Boston Sci. Corp., No. 12-10232,

2012 WL 232583 (E.D. Mich. June 19, 2012) (finding that plaintiff failed to state a

colorable cause of action against a non-diverse party, even when considering the

evidence submitted by both parties and construing any issues of fact in the plaintiff’s

favor).

      In sum, Plaintiff’s service was ineffective pursuant to MCR § 2.105(D).

Moreover, the Court finds that the other defendants were fraudulently joined as non-


                                          -17-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.928 Filed 03/08/21 Page 18 of 38




diverse parties to this action. Accordingly, Defendant’s removal of this action to

this Court on June 23, 2020 was proper and this Court can retain jurisdiction. The

Court will thus deny Plaintiff’s Motion to Remand.

          b. The State Court’s Entry of Default Shall be Set Aside

      In her present Motion to Remand, Plaintiff also requests an entry for default

judgment against Defendant pursuant to MCR 2.603. ECF No. 5, PageID.522. A

default was entered against Defendant on June 19, 2020. ECF No. 5-2, PageID.559.

Plaintiff now argues that Defendant cannot show good cause to avoid an entry of

default judgment in this matter. ECF No. 5, PageID.522. She asserts that because

Defendant was served with a copy of the Complaint on March 27, 2020, it had until

April 24, 2020 to file its Answer and it failed to do so. Id. Moreover, Plaintiff argues

that Defendant does not have a meritorious defense to set aside the default. Id. at

PageID.525.

      Subject matter jurisdiction over this case is based on diversity of citizenship,

and therefore the Erie Doctrine requires the Court to apply state substantive law and

federal procedural law. Moore v. Indus. Maintenance Serv. of Tennessee, Inc., 570

F. App’x 569, 573–74 (6th Cir. 2014) (citations omitted); see also Shady Grove

Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393, 417 (2010) (citation

omitted). The Court will thus analyze Plaintiff’s default judgment argument under

Federal Rule of Civil Procedure 55.


                                          -18-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.929 Filed 03/08/21 Page 19 of 38




      Under Rule 55(c), “the court may set aside an entry of default for good cause.”

Fed. R. Civ. P. 55(c). The Sixth Circuit has explained that district courts should

consider three factors to determine whether “good cause” exists: (1) whether the

plaintiff would be prejudiced; (2) whether the defendant has a meritorious defense;

and (3) whether the culpable conduct of the defendant led to the default. United

States v. Real Property, All Furnishings Known as Bridwell’s Grocery, 195 F.3d

819, 820 (6th Cir. 1999) (citations omitted). District courts have “considerable

latitude under the good cause shown standard of Rule 55(c) to grant a defendant

relief from a default entry.” Id. (internal citations and quotation marks omitted).

Importantly, the Sixth Circuit has indicated a “strong preference for trial on the

merits.” Id. (citations omitted). Moreover, when weighing a motion to set aside a

default under Rule 55(c), “all ambiguous or disputed facts should be construed in

the light most favorable to the defendant.” INVST Fin. Grp., Inc. v. Chem-Nuclear

Sys., Inc., 815 F.2d 391, 398 (6th Cir. 1987) (citation omitted).

      Here, Plaintiff’s failure to effect proper service pursuant to MCR 2.105(D)

provides grounds for setting aside the state court’s default. See O.J. Distrib., Inc. v.

Hornell Brewing Co., 340 F.3d 345, 355 (6th Cir. 2003) (concluding that the district

court did not err in setting aside entry of default judgment on the basis that plaintiff

“had not properly effected service of process”). In light of the Court’s conclusion

above that the 30-day timeline to remove did not commence for Defendant since it


                                          -19-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.930 Filed 03/08/21 Page 20 of 38




was not properly served with the Summons and Complaint pursuant to § 2.105(D),

the Court finds that there was no culpable conduct that led to the default.

      Moreover, Plaintiff has not shown that her case would be prejudiced by setting

aside the default. The Sixth Circuit has explained that a plaintiff “must show that

the delay will result in the loss of evidence, increased difficulties in discovery, or

greater opportunities for fraud and collusion” in order to establish prejudice.

Berthelsen v. Kane, 907 F.2d 617, 621(6th Cir. 1990). Notably, Plaintiff does not

allege in her briefs that setting aside the default will cause any prejudice. The Court

finds that setting aside the default would not meaningfully affect Plaintiff’s ability

to present her case. See Wheeler v. Fed. Nat. Mortg. Ass’n, No. 12-13685, 2013 WL

449918, at *4 (E.D. Mich. Jan. 4, 2013). It is clear to this Court that the default was

entered in the state court only after Plaintiff submitted that Defendant was properly

served. See ECF No. 5-2, PageID.559.

      As to the third factor, the Court finds that Defendant has established a

meritorious defense. The Sixth Circuit has explained that in determining whether a

defaulted defendant has a meritorious defense, “likelihood of success is not the

measure … rather, if any defense relied upon states a defense good at law, then a

meritorious defense has been advanced.” INVST Fin. Grp., Inc. v. Chem-Nuclear

Sys., Inc., 815 F.2d 391, 398–99 (6th Cir. 1987) (internal alterations and citation

omitted) (emphasis in original). In its Response, Defendant asserts that it has several


                                         -20-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.931 Filed 03/08/21 Page 21 of 38




meritorious defenses to all of Plaintiff’s claims, including res judicata, lack of

standing, and bankruptcy nondisclosure. ECF No. 6, PageID.666.

      Plaintiff contests Defendant’s argument, asserting that Defendant “does not

have a meritorious defense in that [it] unlawfully foreclosed on the subject property

in breach of Quiet Title statues and case law.” ECF No. 7, PageID.872. The Sixth

Circuit has explained, however, that a party “does not need to demonstrate a

likelihood of success to establish that a defense is meritorious.” Amernational Indus.

V. Action-Tungsram, Inc., 925 F.2d 970, 977 (6th Cir. 1991)). At this juncture, the

Court need only consider the possibility that Defendant may win the case on the

merits. See Wheeler, 2013 WL 449918, at *5. While further discussion of the

defenses, as they are presented in Defendant’s separate Motion to Dismiss, is

inappropriate in the present analysis, the Court finds that Defendant’s asserted

defenses are, at minimum, meritorious.

      In sum, all three factors weigh in favor of setting aside the default.

Accordingly, the Court finds that Defendant has established good cause to set aside

the default pursuant to Federal Rule of Civil Procedure 55(c). The Court will thus

proceed to the merits of Defendant’s Motion to Dismiss in the next section.

   B. Defendant’s Motion to Dismiss (ECF No. 2)

      1. Legal Standard




                                         -21-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.932 Filed 03/08/21 Page 22 of 38




      Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

granted. See FED. R. CIV. P. 12(b)(6). To withstand a motion to dismiss pursuant to

Rule 12(b)(6), a complaint must comply with the pleading requirements of Federal

Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

Rule 8(a)(2) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quotation marks omitted) (quoting FED. R. CIV. P. 8(a)(2); Conley

v. Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80 (applying

the plausibility standard articulated in Twombly).

      When considering a Rule 12(b)(6) motion to dismiss, the Court must construe

the complaint in a light most favorable to the plaintiff and accept all of his factual

allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). While

courts are required to accept the factual allegations in a complaint as true, Twombly,

550 U.S. at 556, the presumption of truth does not apply to a claimant’s legal

conclusions. See Iqbal, 556 U.S. at 678. Therefore, to survive a motion to dismiss,

the plaintiff’s pleading for relief must provide “more than labels and conclusions,


                                           -22-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.933 Filed 03/08/21 Page 23 of 38




and a formulaic recitation of the elements of a cause of action will not do.” Ass'n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555) (internal citations and quotations omitted).

      As relevant for the present Motion, “documents attached to the pleadings

become part of the pleading and may be considered.” Commercial Money Ctr., Inc.

v. Ill. Union Ins. Co., 508 F.3d 327, 335 (6th Cir.2007) (citing Fed. R. Civ. P. 10(c)).

“In determining whether to grant a Rule 12(b)(6) motion, the court primarily

considers the allegations in the complaint, although matters of public record, orders,

items appearing in the record of the case, and exhibits attached to the complaint, also

may be taken into account.” Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir.

2001) (emphasis omitted). Moreover, the court may consider any exhibits attached

to a motion to dismiss so long as they are referred to in the complaint and are central

to the asserted claims. Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008).

      2. Analysis

      As indicated supra, Defendant presents several grounds for the Court to

dismiss Plaintiff’s Complaint in its present Motion. ECF No. 2, PageID.212.

Specifically, Defendant argues (1) Plaintiff previously sold her interest in the

Property in 2017; (2) Plaintiff’s claims are barred by res judicata; (3) a valid

foreclosure extinguished Plaintiff’s interest in the Property and the redemption




                                          -23-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.934 Filed 03/08/21 Page 24 of 38




period has since expired; and (4) Plaintiff’s Complaint fails to plausibly state any

factual basis for relief. Id.

       Defendant asserts that each of Plaintiff’s six counts rely on two allegations in

her Complaint: that Plaintiff claims an interest in the Property (¶9) and that Plaintiff

attempted to make monthly payments to Defendant(s) through Mountain High

Investments, but Defendant(s) refused to communicate with her (¶16).             Id. at

PageID.219 (citing ECF No. 1-2, PageID.27). To reiterate, Plaintiff brings the

following claims in her Complaint: quiet title (Count I); wrongful foreclosure (Count

II); unjust enrichment (Count III); silent fraud (Count IV); request for conversion to

judicial foreclosure (Count V); and injunction relief (Count VI).

       As an initial matter, the Court denotes one of Defendant’s arguments

concerning Plaintiff’s lack of standing to state a claim to the Property. ECF No. 2,

PageID.220, 224–27. Defendant contends that Michigan courts “have long held that

a plaintiff is barred from challenging a foreclosure sale after the right to redemption

has passed.” Id. at PageID.224 (citing Piotrowski v. State Land Office Bd., 4 N.W.2d

514 (Mich. 1942)). It asserts that Plaintiff cannot challenge the foreclosure and

Sherriff’s Deed that took place in August 2018, whether analyzed as an issue of

standing or as a merits-based challenge. Id. at PageID.225.

       Michigan courts are divided as to whether this presented issue is one of

standing, see, e.g., Overton v. Mortg. Elec. Registration Sys., No. 284950, 2009 WL


                                          -24-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.935 Filed 03/08/21 Page 25 of 38




1507342 (Mich. Ct. App. May 28, 2009), or a determination on the merits, see, e.g.,

El-Seblani v. IndyMac Mortg. Svs., 510 F. App’x 425, 429–30 (6th Cir. 2013).

Conlin v. Mortg. Elec. Registration Sys., Inc., 714 F.3d 355, 359 (6th Cir. 2013)

(recognizing the split among district courts). No matter how this issue is analyzed,

the Sixth Circuit has explained that a plaintiff-mortgagor must meet a high standard

in order to have a foreclosure set a side after the lapse of a statutory redemption

period. Id. at 359–60.

      Another court in this District analyzed a plaintiff’s challenge to foreclosure

proceedings after an expired redemption period. Collins v. CitiMortgage, Inc., 974

F. Supp. 2d 1034, 1038–39 (E.D. Mich. 2013). In Collins, the court took notice that

the plaintiff commenced her action “well after” the sheriff’s sale date, January 18,

2012, and the redemption period’s expiration date six months later. Id. at 1038. The

court thus determined that the challenged foreclosure could not be set side without

a “strong” showing of fraud or irregularity in the foreclosure proceedings. Id. at

1038–39. The court ultimately determined that the plaintiff failed to allege any facts

to support her claim of impropriety in the foreclosure proceedings and her challenge

to the foreclosure sale must be dismissed. Id.

      Here, the Court agrees with Defendant’s argument that a valid foreclosure in

August 2018 extinguished Plaintiff’s interest in the Property and the redemption

period has long expired. ECF No. 2, PageID.224; see also ECF No. 12, PageID.906.


                                         -25-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.936 Filed 03/08/21 Page 26 of 38




Plaintiff fails to allege any fraud or irregularities in her Complaint related to the

foreclosure proceeding. Rather, she purports generally that “Defendant(s) failed to

communicate with [her] and went forward with the Sheriff’s Sale, and ultimately

refused to allow [her] to redeem the subject property before the expiration of the

redemption period on February 16, 2019.” ECF No. 1-2, PageID.30. Such a general

allegation is insufficient to demonstrate “a clear showing of fraud, or irregularity”

related to the foreclosure proceeding itself.

      Moreover, the Court denotes that on July 2, 2019, five months after the

statutory redemption period expired, the Bankruptcy Court held that Plaintiff had no

interest in the Property in light of the Sheriff’s Sale. ECF No. 2-16. Specifically,

the court ordered that, through the Sherriff’s Deed dated August 16, 2018, Defendant

has fee simple title to the Property “free and clear of any interest” of Plaintiff. Id. at

PageID.379. There was no appeal taken of the Court’s Order Granting Trustee’s

Motion for Authority to Compromise Adversary Proceeding Case No. 18-0491.

      Accordingly, the Court agrees with Defendant that Plaintiff’s challenge to the

foreclosure sale is without merit. The Court will thus dismiss Plaintiff’s real

property claims (Counts I and II). Defendant also argues that Plaintiff’s other four

counts are derivative of the real property claims and thus fail as well. ECF No. 12,




                                           -26-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.937 Filed 03/08/21 Page 27 of 38




PageID.907. Out of an abundance of caution, the Court will address Plaintiff’s

individual claims in detail below.2

             a. Quiet Title (Count I)

      Plaintiff first alleges a claim for quiet title (Count I). She alleges that “the

Defendant(s) knew or should have known that Plaintiff had a financial interest in the

subject property.” ECF No. 1-2, PageID.28. In her Response to the present Motion,

Plaintiff argues that “the Sheriff’s Deed has created a cloud on the title to the Subject

Property that can only be resolved through a quiet title action by Plaintiff against

Defendants.” ECF No. 11, PageID.894.

      Mich. Comp. Laws § 600.2932, which Plaintiff cites to in her Response,

provides, in relevant part:

      Any person, whether he is in possession of the land in question or not,
      who claims any right in, title to, equitable title to, interest in, or right to
      possession of land, may bring an action in the circuit courts against any
      other person who claims or might claim any interest inconsistent with
      the interest claimed by the plaintiff, whether the defendant is in
      possession of the land or not.

MCL § 600.29232(1). The Sixth Circuit has determined, however, that “quiet title

is a remedy, not a freestanding claim.            Like a request for an injunction or


2
 As indicated supra, Defendant presents several grounds for the Court to dismiss
Plaintiff’s present claims. See ECF No. 2, PageID.220. Because the Court has
determined that Plaintiff lacks interest in the Property based on the foreclosure and
expiration of the redemption period, and as explained infra, the remaining non-
property claims independently fail, the Court will decline to address Defendant’s
other arguments in its Motion.
                                           -27-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.938 Filed 03/08/21 Page 28 of 38




disgorgement, a request for quiet title is only cognizable when paired with some

recognized cause of action.” Jarbo v. Bank of N.Y. Mellon, 587 F. App’x 287, 290

(6th Cir. 2014) (“Because the [plaintiffs] assert their quiet title claim as a discrete

count, the district court was correct to dismiss it.”).

      Moreover, MCR 3.411 provides that complaints asserting quiet tile claims

under MCL § 600.2932 must allege “(a) the interest the plaintiff claims in the

premises; (b) the interest the defendant claims in the premises; and (c) the facts

establishing the superiority of the plaintiff's claim.” Haywood v. RoundPoint Mortg.

Servicing Corp., No. 18-10111, 2018 WL 3159624, at *5 (E.D. Mich. June 28, 2018)

(citing Mich. Ct. R. 3.411(B)(2)). In light of the Court’s finding above concerning

Plaintiff’s failure to redeem the property from foreclosure, the Court concludes that

Plaintiff has failed to allege facts establishing either an interest or a superiority of

her claim to the Property. Plaintiff has thus failed to state a claim for quiet title. See

id. (internal citations omitted).

      Accordingly, the Court will dismiss Count I.

             b. Wrongful Foreclosure by Advertisement (Count II)

      Plaintiff next brings a wrongful foreclosure by advertisement claim (Count

II). ECF No. 1-2, PageID.30. She alleges that the Defendant(s) actions were

“intentionally/unintentionally/negligently designed to preclude [her] from keeping

possession of her home.” Id.


                                           -28-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.939 Filed 03/08/21 Page 29 of 38




      “Non-judicial foreclosures, or foreclosures by advertisement, are governed by

statute under Michigan law.” Conlin v. Mortg. Elec. Registration Sys., Inc., 714

F.3d 355, 359 (6th Cir. 2013) (citing Munaco v. Bank of America, 513 F. App'x 508,

511 (6th Cir. 2013)). In addition to setting forth “certain steps that the mortgagee

must go through in order to validly foreclose,” these statutes “provide the mortgagor

six months after the sheriff's sale in which to redeem the property.” Id. (citations

omitted). “Once this statutory redemption period lapses, however, the mortgagor’s

right, title, and interest in and to the property are extinguished.” Id. (internal

quotation marks and citations omitted). At that juncture, the mortgagor must clear

a high bar to have the foreclosure and sale reversed. See Haywood v. RoundPoint

Mortg. Servicing Corp., No. 18-10111, 2018 WL 3159624, at *3 (E.D. Mich. June

28, 2018).

      The Sixth Circuit has identified that “Michigan courts have held that once the

statutory redemption period lapses, they can only entertain the setting aside of a

foreclosure sale where the mortgagor has made ‘a clear showing of fraud, or

irregularity.’” Conlin, 714 F.3d at 359 (citation omitted). Moreover, a plaintiff

seeking to set aside a foreclosure sale “must show that they were prejudiced by

defendant’s failure to comply with [the foreclosure-by-advertisement statutes]. To

demonstrate such prejudice, [the plaintiff] must show that [she] would have been in

a better position to preserve [her] interest in the property absent defendant’s


                                        -29-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.940 Filed 03/08/21 Page 30 of 38




noncompliance with the statute.” Kim v. JPMorgan Chase Bank, N.A., 825 N.W.2d

329, 337 (Mich. 2012). Importantly, “[t]he misconduct must relate to the foreclosure

procedure itself.”    Conlin, 714 F.3d at 361 (citation omitted).            “An alleged

irregularity in the loan modification process … does not constitute an irregularity in

the foreclosure proceeding.” Campbell v. Nationstar Mortg., 611 F. App’x 288, 294

(6th Cir. 2015) (citation omitted).

      As explained above, Plaintiff fails to allege any fraud or irregularities related

to the foreclosure proceeding. Moreover, the Court reiterates that on July 2, 2019,

five months after the redemption period expired, the Bankruptcy Court held that

Plaintiff has no interest in the Property in light of the Sheriff’s Sale. ECF No. 2-16.

In sum, Plaintiff has not met the burden she must meet in order to have the

foreclosure set aside.

      Accordingly, the Court will dismiss Count II.

             c. Unjust Enrichment (Count III)

      In Count III of her Complaint, Plaintiff brings an unjust enrichment claim

(Count III). ECF No. 1-2, PageID.30. She alleges that if the Sherriff’s Deed was to

stand, Defendant would be unjustly enriched in excess of $25,000 and she would

suffer a loss in that amount, in addition to the loss of the Property. Id.

      The Michigan Supreme Court “has long recognized the equitable right of

restitution when a person has been unjustly enriched at the expense of another.”


                                          -30-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.941 Filed 03/08/21 Page 31 of 38




Morris Pumps v. Centerline Piping, Inc., 729 N.W.2d 898, 903 (Mich. 2006)

(internal quotation marks and citation omitted). Whether a party has been unjustly

enriched is generally a question of fact, while the question of whether a claim for

unjust enrichment can be maintained is a question of law. Id. Under Michigan law,

a plaintiff must establish that (1) a defendant has received and retained a benefit

from the plaintiff, and (2) an inequity has resulted in order to plead a claim of unjust

enrichment. Belle Isle Grill Corp. v. City of Detroit, 666 N.W.2d 271, 280 (Mich.

Ct. App. 2003) (citation omitted). Courts will generally imply a contract to prevent

unjust enrichment. U.S. ex rel. Walter Toebe Const. Co. v. Guarantee Co. of N. Am.,

66 F. Supp. 3d 925, 933 (E.D. Mich. 2014 (citation omitted). They will not imply a

contract, however, where there is an express contract governing the subject matter.

Id.

      As discussed supra, Plaintiff has failed to plead facts supporting a claim of

wrongful foreclosure; accordingly, she has failed to establish inequity. See Collins

v. Wickersham, 862 F. Supp. 2d 649, 657 (6th Cir. 2012). Additionally, the Court

denotes that an unjust enrichment claim does not lie where an express contract

between the parties covers the same subject matter. Belle Isle Grill Corp., 666

N.W.2d at 280. Here, as detailed above, Mountain High Investments granted a




                                          -31-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.942 Filed 03/08/21 Page 32 of 38




mortgage on the Property to Premium Home Realty on January 23, 2017.3 ECF No.

2-5. The mortgage was recorded on July 25, 2017. On May 19, 2017, Mountain

High Investments sold the Property to Inheritance Funding Group I through a

Warranty Deed. ECF No. 2-7. Plaintiff’s signature appears as the “authorized

signor” for Mountain High Investments on this Warranty Deed. Id. at PageID.251.

This deed also reflects a purchase price for the Property of $265,000, which

Inheritance Funding Group I paid for by way of a mortgage with Defendant’s

affiliate, RS Lending. ECF No. 2-8. Notably, Plaintiff does not present any evidence

to dispute Defendant’s attached exhibits which demonstrate the transfer of interest

and mortgage in the Property. The Court agrees with Defendant that the mortgage

assignment in this matter make up an express contract, and Plaintiff’s unjust

enrichment claim is therefore barred. ECF No. 12, PageID.908.

      Accordingly, Plaintiff’s unjust enrichment claim (Count III) must also be

dismissed.

             d. Fraud (Count IV)

      Next, Plaintiff brings a silent fraud claim (Count IV).           ECF No. 1-2,

PageID.31. She avers that Defendant(s) “fraudulently engaged in behavior to induce

Plaintiff to refrain from taking actions, including but not limited to the protection of



3
 Plaintiff previously executed a quit claim deed to the Property in favor of Mountain
High Investments on January 20, 2017. ECF No. 2-4.
                                          -32-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.943 Filed 03/08/21 Page 33 of 38




her legal rights and remedies and seeking alternative financing, while at the same

time planning for the Sherriff’s Sale of Plaintiff’s home and specifically withholding

critical information concerning the status of the home.” Id. at PageID.32.

      To prove a claim of fraud under Michigan law, a plaintiff must show that: (1)

the defendant made a material representation; (2) the representation was false; (3)

when the defendant made the representation, the defendant knew that it was false, or

made it recklessly, without knowledge of its truth as a positive assertion; (4) the

defendant made the representation with the intention that the plaintiff would act upon

it; (5) the plaintiffs acted in reliance upon it; and (6) the plaintiff suffered damage.

M & D, Inc. v. W.B. McConkey, 585 N.W.2d 33, 36 (Mich. Ct. App. 1998). In order

to prove “silent fraud,” a plaintiff must show (1) the suppression of a material fact,

(2) which the defendant in good faith has a duty to disclose. Id. at 37. Under

Michigan law, “silence cannot constitute actionable fraud unless it occurred under

circumstances where there was a legal duty of disclosure.” Id. (citation and emphasis

omitted). Indeed, a claim of silent fraud requires a plaintiff to set forth a “complex

set of proofs.” Id. (citation omitted).

      In federal court, when alleging fraud, a party must state with particularity the

circumstances constituting the fraud. Fed .R. Civ. P. 9(b); see also Bennett v. MIS

Corp., 607 F.3d 1076, 1100 (6th Cir. 2010). The complaint must “(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3)


                                          -33-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.944 Filed 03/08/21 Page 34 of 38




state where and when the statements were made, and (4) explain why the statements

were fraudulent.” Indiana State Dist. Council of Laborers and Hod Carriers

Pension and Welfare Fund v. Omnicare, Inc., 583 F.3d 935, 942–43 (6th Cir.

2009) (quotation marks and citation omitted). Moreover, a party must “allege the

time, place, and content of the alleged misrepresentation on which he or she relied;

the fraudulent scheme; the fraudulent intent of [the opposing party]; and the injury

resulting from the fraud.” Coffey v. Foamex L.P., 2 F.3d 157, 161–62 (6th Cir.

1993) (quotation marks and citations omitted).

      Here, Plaintiff has not met this requisite showing. As stated throughout this

Opinion, the foreclosure sale occurred on August 16, 2018 and the statutory

redemption period expired on February 18, 2019. See ECF No. 6-10. Plaintiff

commenced the instant action in the Wayne County Circuit Court on March 3, 2020,

over a year after the statutory redemption period expired. Plaintiff must therefore

show both that Defendant committed fraud in the foreclosure process, and that she

was prejudiced by that fraud, in order to justify setting aside the foreclosure.

      As determined supra in the analysis on Plaintiff’s wrongful foreclosure claim,

Plaintiff fails to allege any fraud or irregularities related to the foreclosure

proceeding. She instead alleges generally that “Defendant(s) fraudulently engaged

in behavior to induce [her] to refrain from taking actions, including but not limited

to the protection of her legal rights and remedies and seeking alternative financing,


                                         -34-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.945 Filed 03/08/21 Page 35 of 38




while at the same time planning for the Sheriff’s Sale of Plaintiff’s home and

specifically withholding critical information concerning the status of the home.”

ECF No. 1-2, PageID.32.       Moreover, Plaintiff purports that she has suffered

“emotional distress and money damages, including late fees, interest an attorney

fees” in excess of $25,000. Id.

      Notably, Plaintiff fails to specify any statements made by Defendant that were

fraudulent, state where and when the fraudulent behavior occurred, or purport why

the statements were fraudulent. Plaintiff also fails to allege the “time, place, and

content of the alleged misrepresentation” on which she relied and the specific

fraudulent scheme. Coffey, 2 F.3d at 162. Moreover, the Court denotes that Plaintiff

has not submitted any record evidence to dispute her notice of the Sheriff’s Deed.

Defendant attached a copy of the Sherriff’s Deed as an exhibit to its present Motion.

See ECF No. 2-10.

      The Court emphasizes once more that the Bankruptcy Court held that Plaintiff

has no interest in the Property in light the Sheriff’s Sale.        ECF No. 2-16.

Specifically, the court ordered that, through the Sherriff’s Deed dated August 16,

2018, Defendant has fee simple title to the Property “free and clear of any interest”

of Plaintiff. Id. at PageID.379.

      In sum, the Court will dismiss Plaintiff’s fraud claim (Count IV) because it

has not been pleaded adequately.


                                        -35-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.946 Filed 03/08/21 Page 36 of 38




             e. Request for Conversion to Judicial Foreclosure (Count V)

      In Count V, Plaintiff requests her foreclosure be converted to a judicial

foreclosure. ECF No. 1-2, PageID.33. She cites the statute governing judicial

foreclosure and explains the requirements for a judicial foreclosure. Id. Then,

Plaintiff pleads “[i]f they are legally allowed to do so, there would be no prejudice

to Defendants if they [were] required to foreclose judicially instead of simply by

advertisement.” Id. Plaintiff reincorporates her allegations into her Response to

contest Defendant’s argument for dismissal. ECF No. 11, PageID.897–98.

      Defendant asserts that there is no foreclosure that could be converted to a

judicial foreclosure. ECF No. 12, PageID.907. It emphasizes that the foreclosure is

complete and has been considered final. Id. The Court agrees and reasserts that the

statutory redemption period has been expired since February 18, 2019. ECF No. 6-

10, PageID.715. There is thus no foreclosure to convert because it has already

occurred. See Holliday v. Wells Fargo Bank, N.A., 569 F. App’x 366, 370 (6th Cir.

2014). Plaintiff has therefore failed to state a claim for conversion. See also Miller

v. Bank of N.Y. Mellon, No. 19-12826, 2020 WL 475324, at *9 (E.D. Mich. Jan. 29,

2020) (concluding that there were no legal grounds to convert a foreclosure into a

judicial foreclosure and that there was no foreclosure to covert because the statutory

redemption period had expired).




                                         -36-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.947 Filed 03/08/21 Page 37 of 38




      Accordingly, Plaintiff’s request for conversion to judicial foreclosure (Count

V) will also be dismissed.

             f. Injunction Relief (Count VI)

      Lastly, Plaintiff brings forth an “injunction and other relief” claim. ECF No.

1-2, PageID.34–35. Plaintiff again reincorporates her allegations into her Response

to contest Defendant’s argument for dismissal. ECF No. 11, PageID.898–99.

Plaintiff’s claim for injunctive relief, however, is a procedural device that seeks

remedy for a cause of action, rather than a separate cause of action. Goryoka v.

Quicken Loan, Inc., 519 F. App’x 926, 929 (6th Cir. 2013) (affirming dismissal of a

request for injunctive relief because it is a remedy, not a separate cause of action).

Accordingly, Count VI must also be dismissed.

      In sum, Plaintiff’s Complaint does not state a claim for which relief may be

granted.

                                 IV. CONCLUSION

      For the reasons articulated above, IT IS HEREBY ORDRED that Plaintiff’s

Motion to Remand [#5] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss [#2] is

GRANTED.




                                         -37-
Case 2:20-cv-11656-GAD-APP ECF No. 13, PageID.948 Filed 03/08/21 Page 38 of 38




      IT IS SO ORDERED.

Dated:      March 8, 2021

                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
               March 8, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                       -38-
